Name: Commission Regulation (EEC) No 797/84 of 28 March 1984 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 86/22 Official Journal of the European Communities 29 . 3 . 84 COMMISSION REGULATION (EEC) No 797/84 of 28 March 1984 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 10 (3) thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 1725/79 (3), as last amended by Regulation (EEC) No 2529/83 (4), defines the products which must be considered as compound feedingstuffs within the meaning of Article 2 ( 1 ) (d) of Commission Regulation (EEC) No 986/68 (*), as last amended by Regulation (EEC) No 1 187/82 (6) ; whereas Article 4 ( I ) (c), by stipulating that compound feedingstuffs will not be processed or mixed before they reach the farm or breeding or fattening concerns where they are used, seems to exclude their being used outside such farms or concerns ; whereas, in order to exclude any ambi ­ guity as regards the provision in question, the latter should merely stipulate that processing or mixing may not take place before the stage of the final user ; Whereas Annex I to Regulation (EEC) No 1725/79 contains a model of the analysis reports for skimmed ­ milk powder ; whereas experience has revealed a need to define the methods of inspection more clearly, particularly as regards denatured skimmed milk ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . Article 4 ( 1 ) (c) is replaced by the following : '(c) which can be used directly as animal feed and which will not be processed or mixed before the stage of the final user ;' 2 . Footnote Q to Annex I is replaced by the following : 'f) Inspection by the addition of an inert powder may be performed before denaturing (dilution 1 : 20) or after denaturing (dilution 1 : 2) ; a strong distinctive smell should still be discer ­ nible'. Article 2 This Regulation shall enter into force on 1 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1984. For the Commission Poul DALSAGER Member of the Commission C) OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 163 , 22 . 6 . 1983, p. 56 . (3) OJ No L 199 , 7 . 8 . 1979 , p . 1 . (") OJ No L 249, 9 . 9 . 1983, p . 12. (Ã  OJ No L 169 , 18 . 7 . 1983, p . 4 . (&lt;) OJ No L 140 , 20 . 5 . 1982, p . 6 .